{

Case 4:21-cr-O0005-BMM Document 43

JESSICA A. BETLEY
Assistant U.S. Attorney
U.S. Attorney’s Office

P.O. Box 3447

Great Falls, MT 59403

119 First Ave. N., Suite 300
Great Falls, MT 59401

Phone: (406) 761-7715
Fax: (406) 453-9973
E-mail: jessica.betley@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

Filed 05/18/21 Page 1of11

FILED

MAY 1. 2021

Clerk, U.S District Court
District Of Montana
Great Fails

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,

CR 21-05-GF-BMM

PLEA AGREEMENT

VS.
GURPAL SINGH GILL,

Defendant.

 

 

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the United

States of America, represented by Jessica A. Betley, Assistant United States

Attorney for the District of Montana, and the defendant, Gurpal Singh Gill, and the

defendant’s attorney, Rachel Julagay, have agreed upon the following:

KG. 05 [t8/ al
AUSA DEF AT Date

Page |
Case 4:21-cr-O0005-BMM Document 43 Filed 05/18/21 Page 2 of 11

1. Scope: This plea agreement is between the United States Attorney’s
Office for the District of Montana and the defendant. It does not bind any other
federal, state, or local prosecuting, administrative, or regulatory authority, or the
United States Probation Office.

2. Charges: The defendant agrees to plead guilty to the superseding
information, which charges the crime of possession with intent to distribute
cocaine in violation of 21 U.S.C. § 841(a)(1). This offense carries a mandatory
minimum punishment of five years of imprisonment to a maximum punishment of
40 years of imprisonment, a $5,000,000 fine, at least four years of supervised
release, and a $100 special assessment.

At the time of sentencing, if the Court accepts this plea agreement, the
United States will move to dismiss the indictment.

3. Nature of the Agreement: The parties agree that this plea agreement
will be governed by Rule 11(c)(1)(A) and (B), Federal Rules of Criminal
Procedure. The defendant acknowledges that the agreement will be fulfilled
provided the United States: a) moves to dismiss, and the Court agrees to dismiss,
the indictment and does not pursue other charges against the defendant; and b)
makes the recommendations provided below. The defendant understands that if

the agreement is accepted by the Court, and the indictment is dismissed, there will

 

 

 

we ct 05 {N/ 2!
AUSA DEF ATT Date Page 2
Case 4:21-cr-00005-BMM Document 43 Filed 05/18/21 Page 3 of 11

not be an automatic right to withdraw the plea even if the Court does not accept or
follow the recommendations made by the United States.

Forfeiture: The defendant also agrees to abandon all right title and interest
in the property described in the forfeiture allegation of the indictment, execute a
release and waiver to that effect, or agree to the entry of an Order of Forfeiture
transferring the property to the United States. In addition, the defendant agrees to
disclaim any interest in any drug trafficking paraphernalia, proceeds, or assets
traceable to proceeds, firearms, or any instrumentality used in drug trafficking that
the United States seeks to forfeit in the future.

4. Admission of Guilt: The defendant will plead guilty because the
defendant is guilty of the charge contained in the superseding information. In
pleading guilty, the defendant acknowledges that:

First, the defendant knowingly possessed 500 or more grams of a substance
containing cocaine; and

Second, the defendant possessed it with the intent to distribute it to another
person.

It does not matter whether the defendant knew that the substance was
cocaine. It is sufficient that the defendant knew that it was some kind of a
federally controlled substance.

To “possess with intent to distribute” means to possess with intent to deliver
or transfer possession of cocaine to another person, with or without any
financial interest in the transaction.

 

6,t- os /1¥/ 21
AWSA DEF ATT Date Page 3
Case 4:21-cr-00005-BMM Document 43 Filed 05/18/21 Page 4 of 11

5, Waiver of Rights by Plea:

(a) The defendant is entitled to have the charge outlined in
paragraph 2, above, prosecuted by an indictment returned by a concurrence of 12
or more members of a legally constituted grand jury, consisting of not less than 16
and not more than 23 members.

(b) The government has a right to use against the defendant, in a
prosecution for perjury or false statement, any statement given under oath during
the plea colloquy.

(c) The defendant has the right to plead not guilty or to persist in a
plea of not guilty.

(d) The defendant has the right to a jury trial unless, by written
waiver, the defendant consents to a non-jury trial. The United States must also
consent and the Court must approve a non-jury trial.

(e) The defendant has the right to be represented by counsel and, if
necessary, have the Court appoint counsel at trial and at every other stage of these
proceedings.

(f) — Ifthe trial is a jury trial, the jury would be composed of 12
laypersons selected at random. The defendant and the defendant’s attorney would
have a say in who the jurors would be by removing prospective jurors for cause

where actual bias or other disqualification is shown, or without cause by exercising

 

AUSA DEF ATTY Date Page 4

 
Case 4:21-cr-00005-BMM Document 43 Filed 05/18/21 Page 5 of 11

peremptory challenges. The jury would have to agree unanimously before it could
return a verdict of either guilty or not guilty. The jury would be instructed that the
defendant is presumed innocent, and that it could not convict unless, after hearing
all the evidence, it was persuaded of the defendant’s guilt beyond a reasonable
doubt.

(g) Ifthe trial is held by the judge without a jury, the judge would
find the facts and determine, after hearing all of the evidence, whether or not the
judge was persuaded of the defendant’s guilt beyond a reasonable doubt.

(h) Ata trial, whether by a jury or a judge, the United States would
be required to present its witnesses and other evidence against the defendant. The
defendant would be able to confront those government witnesses and the
defendant’s attorney would be able to cross-examine them. In turn, the defendant
could present witnesses and other evidence. If the witnesses for the defendant
would not appear voluntarily, their appearance could be mandated through the
subpoena power of the Court.

(i) Ata trial, there is a privilege against self-incrimination so that
the defendant could decline to testify and no inference of guilt could be drawn
from the refusal to testify. Or the defendant could exercise the choice to testify.

(j) If convicted, and within 14 days of the entry of the Judgment

and Commitment, the defendant would have the right to appeal the conviction to

Gud, Ry  _as/v/2/
AWSA DEF ATIY Date Page 5

 
Case 4:21-cr-O0005-BMM Document 43 Filed 05/18/21 Page 6 of 11

the Ninth Circuit Court of Appeals for review to determine if any errors were made
that would entitle the defendant to reversal of the conviction.

(k) |The defendant has a right to have the district court conduct the
change of plea hearing required by Rule 11, Federal Rules of Criminal Procedure.
By execution of this agreement, the defendant waives that right and agrees to hold
that hearing before, and allow the Rule 11 colloquy to be conducted by, the U.S.
Magistrate Judge, if necessary.

(1) If convicted in this matter, a defendant who is not a citizen of
the United States may be removed from the United States, denied citizenship, and
denied admission to the United States in the future.

The defendant understands that by pleading guilty pursuant to this
agreement, the defendant is waiving all of the rights set forth in this paragraph.
The defendant’s attorney has explained those rights and the consequences of
waiving those rights.

6. Recommendations: The United States will recommend the
defendant’s offense level be decreased by two levels for acceptance of
responsibility, pursuant to USSG §3E1.1(a), unless the defendant is found to have
obstructed justice prior to sentencing, pursuant to USSG §3C1.1, or acted in any
way inconsistent with acceptance of responsibility. The United States will move

for an additional one-level reduction, pursuant to USSG §3E1.1(b), if appropriate

Gb oS L KA
AUSA DEF ATTY Date Page 6
Case 4:21-cr-00005-BMM Document 43 Filed 05/18/21 Page 7 of 11

under the Guidelines. The parties reserve the right to make any other arguments at
the time of sentencing. The defendant understands that the Court is not bound by
this recommendation.

Te Sentencing Guidelines: Although advisory, the parties agree that the
U.S. Sentencing Guidelines must be applied, and a calculation determined, as part
of the protocol of sentencing to determine what sentence will be reasonable.

8. Appeal Waiver: The defendant understands that the law provides a
right to appeal and collaterally attack the sentence imposed in this case. 18 U.S.C.
§ 3742(a); 28 U.S.C. §§ 2241, 2255. Based on the concessions made by the United
States, the defendant knowingly waives any right to appeal or collaterally attack
any aspect of the sentence, including conditions of probation or supervised release.
This waiver includes challenges to the constitutionality of any statute of conviction
and arguments that the admitted conduct does not fall within any statute of
conviction. This waiver does not prohibit the right to pursue a collateral challenge
alleging ineffective assistance of counsel.

9. Voluntary Plea: The defendant and the defendant’s attorney
acknowledge that no threats, promises, or representations have been made to
induce the defendant to plead guilty, and that this agreement is freely and

voluntarily endorsed by the parties.

bb. 6S /1Y/2/
AUSA DEF ATTY Date Page 7
Case 4:21-cr-00005-BMM Document 43 Filed 05/18/21 Page 8 of 11

10. Loss of Federal Benefits: The defendant acknowledges that, based
on the plea of guilty to a federal controlled substances crime, the defendant is no
longer eligible for assistance under any state program funded under Part A of Title
IV of the Social Security Act or benefits under the Food Stamp Act. 21 U.S.C.

§ 862a. The Court may also deny the defendant eligibility to participate in any
federal grant, contract, loan, professional license, or commercial license. 21
U.S.C. § 862.

11. Detention/Release After Plea: Pursuant to 18 U.S.C. § 3143(a)(2),
the defendant acknowledges that the defendant will be detained upon conviction
unless (A)(i) the Court finds there is a substantial likelihood that a motion for
acquittal or new trial will be granted or (1i) this agreement provides that the United
States will recommend that no sentence of imprisonment be imposed and (B) the
Court finds, by clear and convincing evidence, that the defendant is not likely to
flee or pose a danger to any other person or the community. Then, if exceptional
circumstances exist, the defendant may be released upon conditions.

12. Immigration Consequences of Guilty Plea (Padilla Waiver): The
defendant recognizes that pleading guilty may have consequences with respect to
the defendant’s immigration status if the defendant is not a citizen of the United
States. Under federal law a broad range of crimes are removable offenses,

including the offense(s) to which the defendant is pleading guilty. Indeed because

( > (sb Re 05 /W/A/

AUSA DEF ATTY Date Page 8
Case 4:21-cr-00005-BMM Document 43 Filed 05/18/21 Page 9 of 11

the defendant is pleading guilty to possession with intent to distribute cocaine,
removal is presumptively mandatory. Removal and other immigration
consequences are the subjects of a separate proceeding, however, and the
defendant understands that no one, including the defendant’s attorney or the
district court, can predict to a certainty the effect of a conviction on a person’s
immigration status. The defendant nevertheless affirms that the defendant wants to
plead guilty regardless of any immigration consequences that plea may entail, even
if the consequence is automatic removal from the United States. Although there
may be arguments that defendants can raise in immigration proceedings to avoid or
delay removal, it is virtually certain that the defendant will be removed.

13. International Prisoner Transfer Program: If the defendant is
eligible and applies to transfer his sentence pursuant to the international prisoner
transfer program, the District of Montana agrees to support the defendant’s transfer
application. The defendant acknowledges and understands, however, that the
transfer decision rests in the sole discretion of the Office of International Affairs
(OJA) of the Criminal Division of the United States Department of Justice and that
the position of the District of Montana is neither binding nor determinative of the
positions of other federal agencies or on the final transfer decision of OIA.

Defendant further understands that in addition to OIA, federal law and the

 

9 CL Rey es 1¥/2/
AWSA DEF ATIY Date Page 9
Case 4:21-cr-00005-BMM Document 43 Filed 05/18/21 Page 10 of 11

underlying transfer treaties require that the foreign government must also approve
the transfer.

14. Breach: If the defendant breaches the terms of this agreement, or
commits any new criminal offenses between signing this agreement and
sentencing, the U.S. Attorney’s Office is relieved of its obligations under this
agreement, but the defendant may not withdraw the guilty plea.

15. Entire Agreement: Any statements or representations made by the
United States, the defendant, or defense counsel prior to the full execution of this
plea agreement are superseded by this plea agreement. No promises or
representations have been made by the United States except as set forth in writing
in this plea agreement. This plea agreement constitutes the entire agreement
between the parties. Any term or condition which is not expressly stated as part of
this plea agreement is not to be considered part of the agreement.

LEIF M. JOHNSON

Acting United States Attorney
/

 
  

  

 

EppICA A.BETLEY
Assistant U.S. Attorney
Date: 519 [21

L bustles etl
“GURPAL SINGH GILL
Defendant
Date: pS/ 18/21

on be. Poa _osfe/ei
AWSA DEF ATTY Date Page 10

 

 

 

 
Case 4:21-cr-O0005-BMM Document 43 Filed 05/18/21 Page 11 of 11

fk. <A

RACHEL JULA\
Defense gens

Date: S/ixjo]

Ce kK ASL LS &/
AUSA DEF AT Date Page 11
